PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/447,289
Filing Date: 20 Jun 2019
Appellant(s): Pleshek et al.



__________________
Andrew B. Karp
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/7/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues in the 3rd paragraph of page 9 that the Examiner failed to consider the claim language as a whole and relied on hindsight bias. The Examiner respectfully disagrees. The examiner considered the claim as a whole obvious in view of the teachings of the prior arts cited. The prior arts teach each and every limitation of the claim, wherein Parisi teach including “transmit … the current location data … in response to detecting that the door has been moved into the closed position” (via TrailerTRACS unit sends automatic GPS-based trailer position reports, provides optional load sensor reports, tells whether the trailer is empty or not empty, reports door open/closed, and records each event's location, date, and time, Para. 6). In Parisi, container door open/close events along with position are reported automatically. Therefore, Parisi cures the deficiencies of Dearing to render the claim obvious to one of ordinary skill in the art.
	Appellant next argues that Parisi fails to disclose that “current location data” is transmitted “in response to detecting that the door has been moved into the closed position.” The examiner respectfully disagrees. Parisi teaches that when an event occurs, a message is transmitted to report the event (report door open/closed, Para. 50). And the message transmitted includes GPS position (Para. 50). In view of the teachings of Parisi, one of ordinary skill in the art would view the claim obvious as the prior art clearly teaches reporting location data upon detection of door open/close.
	Appellant next argues in the last paragraph of page 11 that Parisi is outside the inventors’ field of endeavor because Parisi discloses a truck and does not mention RFID at all. The examiner respectfully 
	Appellant next argues that Parisi could not identify inventory, is not reasonably pertinent to the problems with which the inventors of the present application were involved. The examiner respectfully disagrees. Dearing and Parisi are both reasonably pertinent to the claimed invention as Parisi is in the field of tracking a mobile container via a GPS sensor. And as explained above, it is known to one of ordinary skill in the art that trucks can be configured to include RFID readers in the trailer (container) to monitor and track cargo via RFID tags on the cargo.
	Appellant next argues in page 15 that the examiner made conclusory statements and relied on hindsight bias. The examiner respectfully disagrees. The examiner clearly explained why the claim would have been obvious by citing the teachings of Parisi that showed that it is advantageous to report door open/close events in order to provide information about the container being tracked. As an example, the information recorded regarding the door and location can be used to determine when and where an item was loaded or unloaded from the container.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YONG HANG JIANG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        
Conferees:
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689        
                                                                                                                                                                                                /QUAN ZHEN WANG/                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.